         Case 18-27222     Doc 28   Filed 12/07/18    Entered 12/07/18 08:51:31   Desc   Page 1
                                                     of 4




         Dated: December 07, 2018
         The following is SO ORDERED:


                                                        ________________________________________
                                                                     Paulette J. Delk
                                                           UNITED STATES BANKRUPTCY JUDGE


         ____________________________________________________________



                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TENNESSEE




In Re:                                                          Chapter 13

KYNA LOUISE COOPER

Debtor(s)                                                       Case No. 18-27222-D


                         Order Confirming Plan Combined With Related Orders




   It appearing to the Court that the debtor (s) has (or have) filed a plan which has been
sent to the scheduled creditors; that at the confirmation hearing it appeared to the Court
from statements of the Chapter 13 Trustee, and the entire record herein, that the plan as
finalized complies with 11 U.S.C. §1325(a) and other applicable provisions of the
Bankruptcy Code; and that the plan should be confirmed;

   IT IS THEREFORE, ORDERED BY THE COURT:

1. That the debtor(s)' plan, which is attached hereto, is confirmed;

2. That the debtor(s) pay into the plan as follows:

    Debtor One Employer    SEDGWICK INC                          $800.00 EVERY TWO WEEKS

    If this is different from the originally proposed plan amount, then the Chapter 13
    Trustee is authorized to submit a separate order changing payment. Furthermore, the
    debtor(s)' future earnings shall remain property of the estate and under the exclusive
    control of this Court pursuant to 28 U.S.C. §1334(e) and     157(a). In the event of a
    case dismissal, funds held by the Chapter 13 Trustee shall be paid to creditors in
    accordance with the terms of the plan unless otherwise ordered by the Court.
        Case 18-27222   Doc 28    Filed 12/07/18   Entered 12/07/18 08:51:31   Desc   Page 2
3.   All property shall remain property of theofChapter
                                                 4      13 estate under 11 U.S.C. §541(a) and
     1306(a) and shall revest in the Debtor(s) only upon discharge pursuant to §1328(a),
     conversion of the case, or specific order of the Court which states otherwise.       The
     debtor(s) shall remain in possession of and in control of all property of the estate
     not   transferred to the Trustee, and shall be responsible for the protection and
     preservation of all such property, pending further orders of the Court.
4.   An attorney fee is allowed in the amount of $3,766.00. The attorney has received $34.00
     to be retained.
5.   The percentage to be received by unsecured creditors is to be determined by the Trustee
     after the expiration of the bar date for the filing of claims; separate order to be
     entered thereon.
6.   Any real estate tax claimants shall be treated as fully secured if the plan proposes to
     treat them as secured debts.    If the debtor (s) surrender(s) with Court authorization
     any real property during the pendency of this case or such property is abandoned, the
     real property will no longer be property of the estate; the automatic stay shall
     terminate regarding the interests of affected real property taxing authorities, and the
     Chapter 13 plan may be modified accordingly.
7.   The balances of any student loans shall survive discharge if the plan indicates same.



        CC: George W. Stevenson            /s/ George W. Stevenson
                                           Chapter 13 Trustee
            JIMMY MCELROY, ATTY
            3780 S MENDENHALL, #202
            MEMPHIS, TN 38115
           Case 18-27222     Doc 28     Filed 12/07/18    Entered 12/07/18 08:51:31     Desc   Page 3
                                                         of 4
                                        UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TENNESSEE

            
In re:            KYNA LOUISE COOPER                                      Case No.18-27222-D


Debtor(s).                                                                Chapter 13



                                               CHAPTER 13 PLAN


ADDRESS:          1935 KENMONT DRIVE
                  CORDOVA, TN 38016-0000


PLAN PAYMENT:
Debtor 1        SEDGWICK INC                                  Payroll           $800.00    EVERY TWO WEEKS
                1100 RIDGEWAY LOOP STE 200
                ATTN PAYROLL DEPT
                MEMPHIS, TN 38120
1. THIS PLAN         [3015.1 Notice]:
     (A)       CONTAINS NOT STANDARD PROVISION(S). (See Plan Provision #19)                     YES
     (B)       LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF                     YES
               THE COLLATERAL FOR THE CLAIM. (See Plan Provisions #7, #8)
     (C)       AVOIDS A SECURITY INTEREST OR LIEN. (See Plan Provision 12)                       NO
2. ADMINISTRATIVE EXPENSES: PAY FILING FEE AND DEBTOR (S)' ATTORNEY FEE PURSUANT TO
   CONFIRMATION ORDER.
3. AUTO INSURANCE: Included in Plan; Debtor(s) to provide proof of insurance at 341 meeting.
     2015 GMC ACADIA                                       Plan Insurance Is Suspended                  $0.00
                                                         Sch/Clm        Value     Interest      Mthly Pymt
4.   DOMESTIC SUPPORT:
5.   PRIORITY CLAIMS:
6.   HOME MORTGAGE CLAIMS:
     BANK OF AMERICA                                       Nov 01, 2018            0.00%        $843.43
                                                         9,824.00                  0.00%        $165.00
7.   SECURED CLAIMS [Retain lien 11 U.S.C. 1325 (a)(5)]:
     ALLY FINANCIAL                           20,900.00 $20,900.00                     6.25%     $420.00

8.   SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
     SECURED CLAIMS FOR DEBT INCURRED WITH ONE YEAR OF FILING:
9.   SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
     CONFIRMATION FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
     REASONABLE DISPOSAL OF COLLATERAL:

10. SPECIAL CLASS UNSECURED CLAIMS:
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
    GLHEC AND AFFILIATES                         Debt not provided for
    GLHEC AND AFFILIATES                         Debt not provided for
    NAVIENT SOLUTIONS INC                        Debt not provided for
    TGSLC DBA TRELLIS COMPANY                    Debt not provided for
        Case 18-27222       Doc 28   Filed 12/07/18   Entered 12/07/18 08:51:31   Desc   Page 4
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE
                                            of 4       MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.
    522(f):

13. ABSENT
           A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
     BECKET & LEE LLP                           $295.00
     DIVERSFIELD CONSULTANTS                    $110.00
     HUMMINGBIRD FUNDS/BLUE TRUST LOANS       $2,262.51
     BECKET & LEE LLP                           $287.11
     GLHEC AND AFFILIATES                          $0.00
     QUANTUM3 GROUP LLC AS AGENT FOR COMENITY BANK
                                                $380.38
     PROFESSIONAL CREDIT OF JONESBORO           $146.00
     CONSOLIDATED RECOVERY SYSTEMS            $2,111.82
     TGSLC DBA TRELLIS COMPANY                     $0.00
     GLHEC AND AFFILIATES                          $0.00
     CAPITAL ONE BANK USA NA                    $299.83
     [Add]
     AT&T SERVICES INC                          $914.45
     [Add]
     UNITED CONSUMER FINANCIAL SERVICES (KIRBY CLEANING
                                                $756.75
     [Add]
     CONSOLIDATED RECOVERY SYSTEMS               $55.07
     [Add]
     CONSOLIDATED RECOVERY SYSTEMS               $62.16
     [Add]
     CONSOLIDATED RECOVERY SYSTEMS              $965.20
     [Add]
     CONSOLIDATED RECOVERY SYSTEMS              $149.60
     [Add]
     CONSOLIDATED RECOVERY SYSTEMS              $161.45
     [Add]
     NAVIENT SOLUTIONS INC                         $0.00
     [Add]
     ALLY FINANCIAL                           $3,134.85

14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: 5,600.51
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
    THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL
    BAR DATE
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
17. COMPLETION: PLAN SHALL BE COMPLETED UPON PAYMENT OF THE ABOVE, APPROXIMATELY       60
    MONTHS.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
    OF PLAN.
19. NON-STANDARD PROVISION(S):
    ANY NON STANDARD PROVISION STATED ELSEWHERE IS VOID
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.




OrderConfirming_NewPlan_ECF_.rpt
